  1   HEINZ BINDER, #87908
      DAVID B. RAO, #103147
  2   Binder & Malter, LLP
      2775 Park Avenue
  3   Santa Clara, CA 95050
      Telephone: (408)295-1700
  4   Facsimile: (408) 295-1531
      Email: heinz@bindermalter.com
  5   Email: david@bindermalter.com

  6   Attorneys for South River Capital, LLC.,
      Creditor
  7

  8

  9
                               UNITED STATES BANKRUPTCY COURT
 10
                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 11

 12    In re:                                          Case No. 21-50028 SLJ
 13    EVANDER FRANK KANE,                             Chapter 7
 14
                                            Debtor.
 15

 16                                REQUEST FOR SPECIAL NOTICE

 17             TO: The Clerk of the above-entitled Court, the Debtor, Evander F. Kane, the

 18   Debtor’s attorney, Stephen D. Finestone of Finestone Hayes LLP, Fred Hjelmeset, the

 19   Chapter 7 Trustee, and the United States Trustee.

 20             PLEASE TAKE NOTICE that the Creditor, South River Capital, LLC., is represented

 21   by the law firm of Binder & Malter, LLP. Pursuant to Fed. R. Bankr. P. 2002, 9007 and

 22   9010, the local rules of this Court and Bankruptcy Code §§ 102(1), 342 and 1109(b), all

 23   notices given or required to be given in this case and all papers served or required to be

 24   served shall be given and served upon this firm at the addresses indicated.

 25             PLEASE TAKE FURTHER NOTICE that the foregoing request for notice includes

 26   not only notices and papers referred to in the Rules and Sections specified above, but also

 27   includes without limitation, orders and notices of any application, motion, petition, pleading,

 28   request, complaint or demand which affects or seeks to affect, in any way, any rights or

      REQUEST FOR SPECIAL NOTICE                                                               PAGE 1
Case: 21-50028      Doc# 21    Filed: 02/02/21   Entered: 02/02/21 15:47:39      Page 1 of 2
  1   interest of Evander F. Kane.

  2          PLEASE TAKE FURTHER NOTICE that David B. Rao requests that all notices

  3   be sent to the following address:

  4                                      Heinz Binder, Esq.
                                         David B. Rao, Esq.
  5                                   BINDER & MALTER, LLP
                                         2775 Park Avenue
  6                                    Santa Clara, CA 95050
                                     Telephone: (408) 295-1700
  7                                   Facsimile: (408) 295-1531
                                      heinz@bindermalter.com
  8                                   david@bindermalter.com

  9
      Dated: February 2, 2021                   BINDER & MALTER, LLP
 10

 11                                             By: /s/ David B. Rao
                                                      DAVID B. RAO
 12                                                   Attorneys for South River Capital, LLC.,
                                                      Creditor
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

      REQUEST FOR SPECIAL NOTICE                                                           PAGE 2
Case: 21-50028    Doc# 21     Filed: 02/02/21   Entered: 02/02/21 15:47:39   Page 2 of 2
